947 N.E.2d 769 (2011)
PEOPLE State of Illinois, respondent,
v.
Gregory CASTELLANO, petitioner.
No. 112049.
Supreme Court of Illinois.
May 25, 2011.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its supplemental judgment in People v. Castellano, case No. 1-08-1709 (10/25/10). The appellate court is directed to continue to retain jurisdiction, but to enter a new order remanding the cause for an evidentiary hearing on defendant's claim of ineffective assistance of counsel, at which hearing defendant shall be afforded counsel. Upon return of the circuit court's findings and a record of the proceedings, the parties shall be allowed to file supplemental briefs in the appellate court. Additionally, upon entering a new supplemental judgment, the appellate court is directed to reconsider its original judgment entered on June 29, 2010 on the issue of whether defendant's right of confrontation was violated by admission of the victim's statement(s) to police at the crime scene in light of Michigan v. Bryant, 562 U.S. ___, 131 S.Ct. 1143, 179 L.Ed.2d 93 (2011), to determine if a different result is warranted.
THEIS, J., took no part.